Case 1:19-cr-10080-NMG Document 1137-1 Filed 04/30/20 Page 1 of 3




        Exhibit A
   Case 1:19-cr-10080-NMG Document 1137-1 Filed 04/30/20 Page 2 of 3



                 Federal Criminal Cases Alleging Academic Cheating
                 As a Means of Committing Mail and/or Wire Fraud


            Case                                Academic Cheating Allegations

 United States v. Krystynak,      Parent pled guilty to mail fraud for a scheme that involved
        18-cr-00196               changing her child’s high school grades that were later
    (S.D. W.Va. 2018)1            transmitted to colleges and universities.

                                  Three students pled or found guilty of conspiracy to commit
United States v. Barrington et
                                  wire fraud for a scheme that included changing grades for
 al., 4:08-cr-00050-WS-GRJ
                                  themselves and others, which were later used to apply to
       (N.D. Fla. 2008)2
                                  graduate school.

United States v. Cross, et al.,   Four college coaches and athletic director pled or found
  6:05-cr-10197-MLB &             guilty of mail and wire fraud for a scheme that included
  6:05-cr-10232-34-MLB            taking online classes on behalf of student-athletes to make it
      (D. Kan. 2005)3             appear as if the students were eligible for college degrees.

                                  School superintendent pled guilty to conspiracy to commit
  United States v. García,
                                  mail fraud for a scheme in which he directed staff to change
   3:11-cr-01830-DB-1
                                  student grades to avoid students taking a state-run aptitude
    (W.D. Tex. 2011)4
                                  test.

                                  Reverend who founded a program to help minority high
   United States v. Brazil,
                                  school students get into college convicted of mail fraud for
    CR-02-00882-SVW
                                  advising students to falsely claim that they were, amongst
     (C.D. Cal. 2002)5
                                  other things, orphans on scholarship forms.

                                  School principal pled guilty to mail fraud for a scheme that
   United States v. Henry
                                  included instructing teachers to give hints, clues, and tips to
   3:14-cr-30039-MGM
                                  students during the course of tests and then falsely certifying
     (D. Mass. 2014)6
                                  that the test were administered honestly.

  United States v. Littlefair     Parent plead guilty to conspiracy to commit wire fraud for a
     19-cr-10463-ADB              scheme that solely involved paying William “Rick” Singer’s
      (D. Mass. 2019)7            associates to take online classes on behalf of her son.
      Case 1:19-cr-10080-NMG Document 1137-1 Filed 04/30/20 Page 3 of 3




       1
         “Former High School Counselor Sentenced for Mail Fraud Scheme Inflating Daughter’s
Grades to Obtain College Scholarships,” U.S. DEPT. OF JUSTICE (May 17, 2019, available at
https://www.justice.gov/usao-sdwv/pr/former-high-school-counselor-sentenced-mail-fraud-
scheme-inflating-daughters-grades.
       2
         United States v. Barrington, 648 F.3d 1178 (11th Cir. 2011); see also “FAMU Student
Sentenced to 84 Months in Prison in Computer Intrusion, Grade Changing Scam,” WCTC.TV
(Sept. 22, 2009), available at https://www.wctv.tv/home/headlines/60273627.html.
       3
         “Former Barton County Track Coach Lance Brauman Sentenced to 12 months and a day
in Federal Prison,” U.S. DEPT. OF ED. (Oct. 2, 2006), available at https://www2.ed.gov/
about/offices/list/oig/invtreports/ks102006.html; see also Four going to jail for fraud at
community       college,     ASSOCIATED      PRESS    (Oct.   2,   2006),     available    at
https://www.espn.com/college-sports/news/story?id=2611020 (reporting that at sentencing judge
marked “Some of the fraudulent conduct occurred in the classroom—this is not the message
teachers and coaches should be sending to young students.”).
       4
        “Former E.P.I.S.D. Superintendent Garcia Sentenced To Federal Prison,” U.S. DEPT. OF
JUSTICE (Oct. 5, 2012), available at https://www.justice.gov/archive/usao/txw/news/2012
/EPISD%20Garcia%20sentencing%20final.pdf.
       5
        David Rosenzweig, “Minister Is Given Prison Term for Student Aid Fraud,” L.A. TIMES
(Oct. 21, 2003), available at https://www.latimes.com/archives/la-xpm-2003-oct-21-me-
scholar21-story.html.
       6
         “Former Charter School Principal Sentenced in Connection with MCAS Cheating
Scheme,”      U.S.    DEPT.       OF       ED.      (Jan.    9,    2015), available at
https://www2.ed.gov/about/offices/list/oig/invtreports/ma012015.html.
       7
        “California Women Charged and Agrees to Plead Guilty in College Admissions Case:
Defendant allegedly paid $9,000 to have online college classes taken on behalf of her son,” U.S.
DEPT. OF JUSTICE (Dec. 9, 2019), available at https://www.justice.gov/usao-ma/pr/california-
woman-charged-and-agrees-plead-guilty-college-admissions-case.
